Reversing.
This is one of a series of cases against the appellant for the desecration of graves in an old cemetery, charged to have been done by undermining. The conditions are fully described in North East Coal Company v. Pickelsimer, 253 Ky. 11,68 S.W.2d 760.
The suit was for $2,999 damages on account of the negligent and wrongful interference with the graves of the plaintiff's father, mother, and three brothers, and his other kinsfolk, with whom he hoped to be buried, and the destruction of his place of sepulcher, all of which caused him to suffer great mental pain and anguish, grief and sorrow. The bodies do not appear to have been disturbed by the slide or break in the ground. The three brothers, all of whom died in infancy, were buried about 1877. The father died in 1888, and the mother in 1885. The plaintiff is one of ten brothers and sisters, each of whom also filed a similar suit. The judgment in this case was for $300, and the defendant has moved for an appeal.
The several grounds submitted for a reversal of the judgment were held sufficient in the opinion above referred to, and, upon the authority of that case, the motion for the appeal is sustained and the judgment reversed.